In re Daigle, Gerald J., Jr.; — Defendants); applying for supervisory and/or remedial writs; Parish of East Baton Rouge, 19th Judicial District Court, Div. “K”, No. 381,310; to the Court of Appeal, First Circuit, No. CW92 1581.
Granted. A limited stay is ordered. Relator is hereby allowed to postpone filing his answer and any third party demands he might have in the civil proceeding pending resolution of the criminal prosecution. Likewise, he may refrain from responding to discovery in the civil proceeding until the resolution of the criminal prosecution.
WATSON and COLE, JJ„ would deny the application.